The petitioner gave testimony of an alleged accident sustained on March 31st, 1927, while employed as operator at the plant, alleging that while cutting a piece of wire, she was struck in her left eye by two small pieces of wire. ■ She reported the next day to her employer; was sent to Dr. Dias, an eye specialist, and was examined and treated by him for a period of about one week; later examined by Dr. Hughes on May 12th, 1927; later by Dr. Sherman; and then went to her own eye doctor who examined and treated her for a few days during July.
Dr. Hirschberg, her physician, also testified.
The respondent produced testimony of Dr. Dias and Dr. Hughes. Their testimony was absolutely negative of disability,. temporary or of any permanent nature. Reference to the examination by Dr. Sherman, which was made at the instance of the bureau, was produced, whose examination was also negative of any disability.
Without referring in further detail to the evidence presented on either side, I am induced to the finding that the evidence is clearly convincing to the effect that this claimant has not suffered a compensable injury. The evidence of eye specialists as to conditions immediately following the alleged *211trauma to the left eye, discloses no disabling injuries or results attributable to an injury. The confirmatory finding by Dr. Sherman, an eminent eye specialist who examined her at the instance of the bureau in July, is also convincing. I find no competent basis or proof upon which to predicate an award of compensation for the alleged injury.
sis & % ❖ ❖ #
Habby J. Ooas,

Deputy Commissioner.